Citation Nr: 0721479	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from April 
12, 2002 to March 30, 2006.

2. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from March 31, 2006.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  From April 12, 2002 to March 30, 2006, PTSD was 
manifested by emotional problems, recurrent disturbing 
memories, hypervigilance, depression, anxiousness, decreased 
energy, apprehensiveness, and Global Assessment of 
Functioning (GAF) scores ranging from 45 to 50; there is no 
evidence of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.

2. From March 31, 2006, PTSD is manifested by nightmares, 
sleep disorder, exaggerated startle response, isolation from 
anyone other than his spouse, avoidance, a reblooming of 
other symptoms, and a GAF score of 55;  there is no evidence 
of deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, a near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.




CONCLUSIONS OF LAW

1.  From April 12, 2002 to March 30, 2006, the criteria for 
an initial evaluation in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code (DC) 
9411 (2006).  

2.  From March 31, 2006, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.130; Diagnostic Code (DC) 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The veteran seeks an increased evaluation for PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  In the present appeal, the 
veteran was initially granted service connection for PTSD, 
rated as 30 percent disabling, effective April 12, 2002.   In 
a May 2006 rating decision, the rating for PTSD was increased 
to 50 percent effective March 31, 2006.  As separate ratings 
have been assigned for distinct periods of time, the Board 
will evaluate each period individually to determine if a 
higher rating is warranted. 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under Diagnostic Code (DC) 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social  impairment, including, if 
applicable, those identified in the DSM-IV (AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL  MANUAL 
OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) (1994), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2006).  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.

GAF scores between 51 and 60 are reflective of moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id. 

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

From April 12, 2002 to March 30, 2006

The veteran seeks an increased evaluation for PTSD.  He 
indicated that he experienced daily emotional pain and 
dysfunction in his activities, was on light duty at work, and 
took psychotropic medications.  

A review of the evidence from April 12, 2002 to March 30, 
2006 shows that an initial evaluation in excess of 30 percent 
is not warranted.  During this period, the veteran reported 
emotional problems, fighting in his sleep, jumping off the 
bed, recurrent disturbing memories about every other day, 
hypervigilance, and depression.  At the August 2002 VA 
examination, the examiner noted recurrent memories of the 
Vietnam War and insomnia, anxiousness, and apprehensiveness.  
The veteran had had periods of nervousness, shaking, 
restlessness, and a fear of being attacked.  Though the 
examiner indicated symptoms of depression, loss of interest, 
decreased energy, "dragging a lot", chronic anxiety, 
apprehension, fearfulness, and an increased startle reaction, 
there was no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech.  The veteran also 
reported panic attacks, but there is no evidence that they 
are more than once a week.  Additionally, the veteran did not 
have impairment in thought process or communication; only 
intermittent short-term forgetfulness was noted.  Moreover, 
though the examiner indicated that the veteran was isolated 
at work and socially, the veteran reported that he continued 
to work and was in a stable marriage.  The June 2002 letter 
from Mr. C., a counseling therapist, essentially echoed 
similar symptoms.  In this period, the veteran's GAF score 
ranged from 45 to 50, which the Board acknowledges are 
reflective of reflect serious symptoms.  However, as the 
veteran does not have the majority of the symptoms required 
for the higher 50 percent evaluation and most of his symptoms 
during this time are most reflective of the 30 percent 
rating, a higher rating is not warranted.   

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against an initial 
rating in excess of 30 percent disability rating for PTSD 
from April 12, 2002 to March 30, 2006.  The doctrine of 
reasonable doubt has been considered.  38 U.S.C.A. § 5107(b).  

From March 31, 2006

The veteran seeks a rating in excess of 50 percent from March 
31, 2006.  

A review of the evidence from March 31, 2006 onwards shows 
that a higher 70 percent evaluation is not warranted.  At a 
March 2006 VA examination, the veteran reported nightmares, 
sleep disorder, exaggerated startle response, isolation from 
anyone other than his spouse, and avoidance.  The veteran 
indicated that after his son was injured in the Middle East, 
he was re-experiencing the symptoms of PTSD in full bloom.  
He indicated that he was self-sufficient and took care of the 
garden at home.  However, there is no evidence of the 
symptoms required for a higher 70 percent evaluation.  
Specifically, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
or speech intermittently illogical, obscure, or irrelevant.  
The veteran's PTSD symptoms had increased since the 2002 VA 
examination, but the VA examiner specifically noted that the 
veteran was able to function independently and continued to 
work and garden.  Additionally, there is no evidence of 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or a 
neglect of personal appearance and hygiene.  The veteran has 
an ongoing relationship with his wife and continues to work, 
and his current GAF score of 55 is indicative of moderate 
symptoms, which most closely approximate the criteria set 
forth by the 50 percent disability rating.  Although the 
March 2006 VA examiner concluded that the veteran's signs and 
symptoms of PTSD are beyond the mild and moderate range, this 
statement alone, without the objective clinical findings 
associated with a higher evaluation, are insufficient to 
award a higher 70 evaluation.  Therefore, an evaluation in 
excess of 50 percent is not warranted from March 31, 2006.

The Board recognizes that the veteran's argument that his 
PTSD is more severe than reflected by the current evaluation 
of record.  This determination, however, is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which do not show 
an increase in the PTSD symptoms to warrant an increased 
rating.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against an 
evaluation in excess of 50 percent from March 31, 2006 for 
PTSD.  The doctrine of reasonable doubt has been considered.  
38 U.S.C.A. § 5107(b).  

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized solely due to PTSD and though 
the veteran works with a special accommodation, he continues 
to work.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.



Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This 'fourth element' comes from the language of 
38 C.F.R. § 3.159(b)(1). 
    
In April 2003 and March 2006 letters, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
April 2003 letter contained a specific request for the 
veteran to provide additional evidence in support of his 
claim.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain. 

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO. See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits. In 
this case, the March 2006 letter provided the veteran with 
notice of the potential disability rating, or laws regarding 
an effective date for any grant of an increased rating.  
Therefore, VA's duty to notify the veteran has been 
satisfied. 
    
The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence. 
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the claims file.  The veteran has had two VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA 
or prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).
    
Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 


ORDER

An initial evaluation in excess of 30 percent for PTSD from 
April 12, 2002 to March 30, 2006 is denied. 

An evaluation in excess of 50 percent for PTSD from March 31, 
2006 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


